DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to contain the previously objected subject matter of Claim 3, therefore Claim 1 is considered allowable for the same reasons as Claim 3 indicated in the previous Final Rejection filed March 29, 2022. 
Claim 12 has been amended into independent form. Therefore, Claim 12 is allowable for the same reason set forth in the previous rejection. 
Claims 4-10, 13-14, and 20-21 subsequently depend upon Claims 1 and 12 respectively. 
Claims 15-19 were previously indicated as allowable and remain allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745